Citation Nr: 1826438	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain with intervertebral disc syndrome.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2003 to October 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the VA Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction of these matters is with the RO in Phoenix, Arizona.  In his January 2014 VA form 9, the Veteran specifically limited his appeal  to the issue of a higher rating for his service connected lumbar strain disability.  

The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board. See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the claims file contains limited medical records.  The most recent treatment records in the claims file are from October 2011.  Recent medical records are critical for the Board to evaluate increased rating claims.  The Veteran has also failed to provide a work history or a fully completed Form 21-8940.

With regards to the higher initial rating claim the lumbar spine disability, the Board finds that a remand is required to obtain an updated VA examination.  Generally, the mere passage of time is not a sufficient basis for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (holding that the mere passage of time, without evidence of worsening, does not require a new examination).  However, in this case, after considering the lengthy period of time since the previous examination and the general negative progression of the Veteran's musculoskeletal disabilities, new examinations are appropriate.

As the rating issue requires remand, the issue of entitlement to a TDIU must also be remanded as it is inextricably intertwined with the rating issue.  On remand, the AOJ should develop the TDIU claim; including sending the Veteran the appropriate letter to ensure compliance with all notice and assistance requirements under the Veterans Claims Assistance Act of 2000.  The Veteran should be again advised to submit a VA Form 21-8940 and any related employment records, or information and authorization to obtain any relevant records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.  The Veteran has identified treatment at Naval Medical Center Portsmouth and provided some records.  Complete pertinent medical records specifically from this facility must be requested by the RO. 

2.  Schedule the Veteran for a VA examinations for lumbar spine disability to determine their current severity.  The complete file should be made available to the examiner selected to conduct the examination.  The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

(a) A description of the lumbar spine disability, to include range of motion, existence of ankylosis, and a thorough evaluation of any associated neurological symptoms such as radiculopathy.  If applicable, the severity of any neurological symptoms should be fully addressed.

(b) The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination.  The examiner must estimate any additional loss of motion to the best of his or her ability.

(c) The examiner should also state whether the examinations are taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his spine symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

3.  The AOJ should review the record and send an appropriate letter to the Veteran to ensure compliance with all notice and assistance requirements with respect to his TDIU claim.  The AOJ should forward the appropriate forms, VA Form 21-8940 and VA Form 21-4192 for completion.  Any relevant employment records identified should be obtained.  Ensure the Veteran's current employment status is ascertained.

4.  Following any additional indicated development, the AOJ should review the claims file and adjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

